DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 08/09/2022. Claims 1, 2, 5-7, 10-12, 15-17 and 20 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 112
Claims 1, 2, 5-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
	Line 13, the phrase “the third synchronization raster” lacks antecedent basis.
	Lines 15-16, the phrase “the synchronization rasters” lacks antecedent basis.
	Last paragraph; “wherein the third synchronization raster is a synchronization raster in an overlapping bandwidth of the second frequency band and a first frequency band;…. and a synchronization raster, except the third synchronization raster, in the synchronization rasters, which are determined based on the first formula and a first spacing of a synchronization raster corresponding to the first frequency band, in the overlapping bandwidth is a synchronization raster corresponding to the first frequency band” is confusing. It is not clear whether “a synchronization raster corresponding to the first frequency band” refers to the same third synchronization raster in overlapping bandwidth of the second frequency and a first frequency band.

Claim 6:
	Last paragraph, lines  5-6, the phrase “the synchronization rasters” lacks antecedent basis.
Last paragraph; “wherein the third synchronization raster is a synchronization raster in an overlapping bandwidth of the second frequency band and a first frequency band;…. and a synchronization raster, except the third synchronization raster, in the synchronization rasters, which are determined based on the first formula and a first spacing of a synchronization raster corresponding to the first frequency band, in the overlapping bandwidth is a synchronization raster corresponding to the first frequency band” is confusing. It is not clear whether “a synchronization raster corresponding to the first frequency band” refers to the same third synchronization raster in overlapping bandwidth of the second frequency and a first frequency band.

Claim 11:
Line 15, the phrase “the third synchronization raster” lacks antecedent basis.
	Last paragraph, lines  5-6, the phrase “the synchronization rasters” lacks antecedent basis.
Last paragraph; “wherein the third synchronization raster is a synchronization raster in an overlapping bandwidth of the second frequency band and a first frequency band;…. and a synchronization raster, except the third synchronization raster, in the synchronization rasters, which are determined based on the first formula and a first spacing of a synchronization raster corresponding to the first frequency band, in the overlapping bandwidth is a synchronization raster corresponding to the first frequency band” is confusing. It is not clear whether “a synchronization raster corresponding to the first frequency band” refers to the same third synchronization raster in overlapping bandwidth of the second frequency and a first frequency band.

Claim 16: 
Last paragraph, lines  5-6, the phrase “the synchronization rasters” lacks antecedent basis.
Last paragraph; “wherein the third synchronization raster is a synchronization raster in an overlapping bandwidth of the second frequency band and a first frequency band;…. and a synchronization raster, except the third synchronization raster, in the synchronization rasters, which are determined based on the first formula and a first spacing of a synchronization raster corresponding to the first frequency band, in the overlapping bandwidth is a synchronization raster corresponding to the first frequency band” is confusing. It is not clear whether “a synchronization raster corresponding to the first frequency band” refers to the same third synchronization raster in overlapping bandwidth of the second frequency and a first frequency band.

Claims 2, 7, 12 and 17: 
	a) It is not clear whether “a fist frequency band; and a second frequency band” refer to the same first frequency band and second frequency band cited in claims (1, 6, 11 and 16).
	b) it is not clear whether “a first synchronization raster and a second synchronization raster” refer to the same synchronization raster corresponding to the first frequency band and second frequency band cited in claims (1, 6, 11 and 16).
Also, Applicant kindly requested to address the remaining claims 5, 10, 15and 20 not addressed by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 10-12, 15-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        October 26, 2022